DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/13/22 has been entered.
 
Response to Amendment

	Currently, the pending Claims are 1, 3-8, 11-16. The examined Claims are 1, 3-8, 11-16, with Claim 1 being amended herein, and Claim 16 being newly added.
	
Response to Arguments

	Applicant has mainly amended independent Claim 1 to require that the negative electrode comprises a plurality of particulate binders which consist essentially of a two binder system consisting essentially of a first negative electrode binder and a plurality of second negative electrode binders. Furthermore, newly presented Claim 16 requires that the first negative electrode binder is styrene butadiene rubber, and that the plurality of second negative electrode binders are polyvinylidene fluoride.
	Applicant presents arguments in favor of said amendments versus the prior art of record (Pages 6-7 of Remarks). In particular, Applicant argues that Kidokoro is directed to a three binder system, wherein Kidokoro includes experimental data alleging that the three binder system contributes to enhanced battery properties as compared to a two binder system (Page 7 of Remarks). Applicant therefore argues that the prior art neither teaches nor suggests a two binder system in accordance with the instant Claims (Page 7 of Remarks).

	While Applicant’s arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 11-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okae et al. (WO 2015/079624, using the English equivalent US 2016/0293957 for citation purposes), and further in view of Hoshiba (US 2009/0267028) and Yin (CN 101090166, using the provided English machine translation for citation purposes) and Yamamoto et al. (US 2013/0337315) and Jeong et al. (US 2015/0194677).

	Regarding Claims 1, 8, Okae teaches a lithium ion secondary battery (“secondary battery”) (Abstract, [0001], [0065]). Okae teaches that the battery comprises a positive electrode, a negative electrode, and an electrolytic liquid (“electrolytic solution”) ([0065], [0069], [0076]). As illustrated in Figure 1, Okae teaches that the negative electrode includes a plurality of negative active material particles (2) (“the negative electrode includes a plurality of particulate negative electrode active materials”) ([0029], [0076]). Okae teaches that the negative electrode comprises a plurality of binders, wherein the plurality of binders consist essentially of a two binder system consisting essentially of a first binder (“first negative electrode binder”) and a second binder (“plurality of second negative electrode binders”) ([0034], [0091]). Okae teaches that the first binder is, for example styrene-butadiene copolymer rubber (“the first negative electrode binder includes one or both of styrene butadiene rubber and a derivative of styrene butadiene”) ([0035], [0091]). Okae teaches that the second binder is, for example, polyvinylidene fluoride (i.e. Okae teaches that the second binder is, for example, a homopolymer containing VdF) (“wherein the plurality of second negative electrode binders include one or both of polyvinylidene fluoride and a derivative of polyvinylidene fluoride”) ([0036]-[0037]). Okae teaches that the electrolytic liquid includes a nonaqueous solvent including cyclic carbonates and/or chain carbonates ([0094]). 
	
	Okae does not explicitly teach that the negative active material particles have an average particle size in accordance with the instantly claimed range.
	However, Hoshiba teaches a negative electrode for a lithium ion secondary battery (Abstract, [0017], [0020]). Hoshiba teaches that the negative electrode comprises a particulate negative electrode active material which has an average particle size of 0.1 to 100 microns ([0020], [0023]). Hoshiba teaches that when such a particle size range is satisfied, the negative electrode may be formed easier and its capacity is raised ([0023]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would ensure that the negative active material particles of Okae exhibit an average particle size of 0.1 to 100 microns, as taught by Hoshiba, given that such a particle size range would allow the negative electrode to be formed easier and exhibit raised capacity. It is noted that in the case where the claimed range(s) “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).
 	Okae, as modified by Hoshiba, does not explicitly teach that the first and second binders are particulate binders.
	However, Hoshiba teaches a negative electrode for a lithium ion secondary battery (Abstract, [0017], [0020]). Hoshiba teaches that the negative electrode comprises a binder ([0028]). Hoshiba teaches that the binder is a particulate binder given that a particle shaped binder improves bondability, suppresses capacity drops, and prevents increases in internal resistance.
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would form the first and second binders of Okae, as modified by Hoshiba, as particulate binders, as taught by Hoshiba, given that a particle shaped binder improves bondability, suppresses capacity drops, and prevents increases in internal resistance.
	Okae, as modified by Hoshiba, does not explicitly teach that the second binder has an average particle size in accordance with the instantly claimed range.
	However, Hoshiba teaches a negative electrode for a lithium secondary battery (Abstract, [0017], [0020]). Hoshiba teaches that the negative electrode comprises a binder ([0028]). Hoshiba teaches that the binder is, for example, a fluorine-based polymer such as polyvinylidene fluoride ([0029]). Hoshiba teaches that the binder is comprised of particles, wherein the particles have an average particle size of usually 0.001 to 100 microns, but more preferably 0.01 to 10 microns ([0042]). Hoshiba teaches that when the particulate binder has an average particle size within the aforementioned range(s), a superior bonding strength can be achieved within the negative electrode active material layer even in a scenario where a small amount of binder is utilized ([0042]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would ensure that second binder of Okae, as modified by Hoshiba, exhibits an average particle size within the range of 0.01 to 10 microns, as taught by Hoshiba, given that such a particle size range would allow for a superior bonding strength to be achieved within the negative electrode even in a scenario where a small amount of the second binder is utilized. It is noted that in the case where the claimed range(s) “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).
	Accordingly, because the second binder exhibits an average particle size within the range of 0.01 to 10 microns, and the negative active material particles exhibit an average particle size within the range of 0.1 to 100 micron, the second binder of Okae, as modified by Hoshiba, may exhibit an average particle size smaller than that of the negative active material particles of Okae, as modified by Hoshiba.
	
	Okae, as modified by Hoshiba, does not explicitly teach that the electrolytic liquid includes a nonaqueous solvent including one or both of a cyclic carbonate and a chain carbonate, wherein the cyclic carbonate is at least one of the instantly claimed cyclic carbonates, wherein the chain carbonate is at least one of the instantly claimed chain carbonates, and wherein the content of the cyclic carbonate in the electrolytic liquid is 50 wt% or less.
	However, Yin teaches a lithium ion battery electrolyte solution (Abstract, [0002]). Yin teaches that the electrolyte solution comprises a combination of ethylene carbonate (EC) in an amount of 25-35 wt%, propylene carbonate (PC) in an amount of 5-15 wt%, 1,2-dimethoxyethane (DME) in an amount of 15-35 wt%, ethyl methyl carbonate (EMC) in an amount of 25-35 wt%, diethyl carbonate (DEC) in an amount of 15-30 wt%, 1,3-propane sultone (1,3-PS) in an amount of 3-8 wt%, and lithium hexafluorophosphate (LiPF6) in an amount of 0.9-1.2 mol/L ([0011], [0018]). Yin teaches that the electrolyte solution is advantageous insofar as it helps provide for enhanced battery performance at low temperatures (e.g. lower than -20°C) ([0013], [0016], [0019]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize the electrolytic solution of Yin (i.e. an electrolytic solution comprising a combination of EC in an amount of 25-35 wt%, PC in an amount of 5-15 wt%, DME in an amount of 15-35 wt%, EMC in an amount of 25-35 wt%, DEC in an amount of 15-30 wt%, 1,3-PS in an amount of 3-8 wt%, and LiPF6 in an amount of 0.9-1.2 mol/L) as the electrolytic liquid in the battery of Okae, as modified by Hoshiba, given that the use of such an electrolytic liqiud would help allow for enhanced battery performance at low temperatures (e.g. lower than -20°C).
	Accordingly, the electrolytic liquid of Okae, as modified by Hoshiba and Yin, includes a nonaqueous solvent including cyclic carbonates selected from the instantly claimed group of cyclic carbonates (i.e. EC and PC) and chain carbonates selected from the instantly claimed group of chain carbonates (i.e. EMC and DEC). Furthermore, the content of the cyclic carbonates (i.e. EC and PC) in electrolytic solution of Okae, as modified by Hoshiba and Yin, is “50 wt% or less” given that the EC is present in an amount of 25-35 wt% and the PC is present in an amount of 5-15 wt% (i.e. the combined content of the EC and PC does not exceed 50 wt%).

Okae, as modified by Hoshiba and Yin, does not explicitly teach that at least some of the second binder is provided in a gap between the negative active material particles. 
	However, Yamamoto teaches a secondary battery (Abstract, [0002], [0016]). As illustrated in Figure 6, Yamamoto teaches that the battery comprises a negative electrode (11) comprising a negative electrode active material (11b) ([0086]). Yamamoto teaches that the negative electrode active material comprises a binder therein, wherein the binder is, for example, PVDF ([0091]). Yamamoto teaches that the binder is utilized in the negative electrode in order to fill gaps present between dispersed negative electrode active materials such that said active materials may be further bound to other materials in the negative electrode (e.g. active materials, conductive additives) ([0091]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would ensure that at least some of the particles of the second binder of Okae, as modified by Hoshiba and Yin, fill gaps between the negative active material particles, as taught by Yamamoto, given that such a modification would ensure that gaps between dispersed particles of the negative active material are filled such that said particles of the negative active material are able to be bound to one another in the negative electrode and also able to be bound to other constituent materials in the negative electrode.

	Okae, as modified by Hoshiba and Yin and Yamamoto, does not explicitly teach that the first binder coats respective surfaces of negative active material particles.
	However, Jeong teaches a negative electrode in a secondary battery (Abstract, [0001]). Jeong teaches that the negative electrode comprises a first binder whose purpose is to help bind together anode active material particles in the negative electrode ([0019]-[0020]). Jeong teaches that the first binder is coated entirely over the surface of the anode active material particles or partially on the surface of the anode active material particles (e.g. at contact surfaces thereon) in order to ensure for adequate binding while minimizing resistance ([0026]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would ensure that the first binder of Okae, as modified by Hoshiba and Yin and Yamamoto, is coated either entirely or partially over the surface of the negative active material particles, as taught by Jeong, given that such a binder coating regime would allow for adequate binding to be achieved while minimizing resistance.

	Regarding Claim 7, Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, does not explicitly teach that the battery further includes a film-shaped exterior member, wherein the positive electrode, negative electrode, and electrolytic liquid are provided in the film-shaped exterior member.
However, Okae teaches a lithium ion secondary battery (“secondary battery”) (Abstract, [0001], [0111]). As illustrated in Figure 5, Okae teaches an embodiment of the battery wherein it is structures as a flat type battery ([0012]). In particular, Okae teaches that the flat type battery comprises a positive electrode, a negative electrode, and an electrolytic liquid housed in a film-shaped outer casing (40) ([0112], [0116]). Okae teaches that such a structural configuration helps reduce the size, weight, and thickness of the battery ([0112]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one or ordinary skill in the art would house the positive electrode, negative electrode, and electrolytic liquid of Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, within a film-shaped outer casing (“film-shaped exterior member”), as taught by Okae, given that such a structural configuration would help reduce the size, weight, and thickness of the battery.

Regarding Claim 11, Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Okae teaches that the secondary battery may be utilized effectively in a battery pack ([0126]-[0127]). Okae teaches that the battery pack functions as an electric power source ([0126]-[0127]). As illustrated in Figures 7-8, Yamada teaches that the battery pack comprises the secondary battery, a controller configured to control the operation of the secondary battery, and a switch configured to switch the operation of the secondary battery in accordance with an instruction from the controller ([0133]-[0145]).

Regarding Claim 12, Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Okae that the secondary battery may be utilized effectively in an electric vehicle ([0156]-[0157]). As illustrated in Figure 10, Okae teaches that the electric vehicle comprises the secondary battery, a converter configured to convert electric power supplied from the secondary battery to a driving force, a driver configured to driver in response to the driving force, and a controller configured to control an operation of the secondary battery.

Regarding Claim 13, Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Okae teaches that the secondary battery may be utilized effectively in an electric power storage system ([0146]-[0147). For example, Yamada teaches that in a household electric power storage system, electric power is stored in a secondary battery and is consumed depending on the situation ([0148]). As illustrated in Figure 9, Okae teaches that the electric power storage system comprises the secondary battery, one or more electric devices configured to be supplied with electric power from the secondary battery, and a controller configured to control the power supply to the electric devices from the secondary battery ([0146]-[0155]).

Regarding Claim 15, Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Okae teaches that the secondary battery may be utilized effectively in an electronic device ([0127]-[0132]). As illustrated in Figure 7, Okae teaches that the secondary battery functions as a power supply source of the electronic device ([0127]-[0132]). 

Regarding Claim 16, Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the first binder is styrene-butadiene copolymer rubber (“styrene butadiene rubber”) and the second binder is polyvinylidene fluoride (See Claim 1).

Claims 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okae et al. (WO 2015/079624, using the English equivalent US 2016/0293957 for citation purposes), and further in view of Hoshiba (US 2009/0267028) and Yin (CN 101090166, using the provided English machine translation for citation purposes) and Yamamoto et al. (US 2013/0337315) and Jeong et al. (US 2015/0194677) and Kidokoro et al. (JP 2014-203805, using the previously provided English machine translation for citation purposes).

	Regarding Claim 3, Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, does not explicitly teach that the first and second binders are present in amounts in accordance with the instantly claimed ranges.
However, Kidokoro teaches a lithium ion secondary battery (Abstract). Kidokoro teaches that the battery comprises a positive electrode, a negative electrode, a separator, and an electrolytic solution ([0084]). Kidokoro teaches that the negative electrode comprises, at least, a particulate negative electrode active material, a particulate binder (B), and a particulate binder (A) ([0056]-[0057], [0062], [0067]). Kidokoro teaches that the particulate binder (B) comprises polymerized styrene and butadiene monomers ([0021], [0024]). Kidokoro teaches that the particulate binder (A) comprises polymerized vinylidene fluoride monomers ([0014], [0020]). Kidokoro teaches that it important to control the content of particulate binder (A) given that if its content is too large then adhesiveness characteristics are reduced, whereas if its content is too low then overall binder strength decreases ([0052]). Furthermore, Kidokoro teaches that it is important to control the content of particulate binder (B) given that if its content is too large or too small, overall binder strength and battery lifetime characteristics will not be diminished ([0053]).
Furthermore, it is noted that without showing unexpected results, the instantly claimed binder content ranges cannot be considered critical.
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the content of the first and second binders (for example, to contents in accordance with the instantly claimed ranges) of Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, given that (1) if the content of the first binder is too large or too small, overall binder strength and/or battery lifetime characteristics will be diminished, as taught by Kidokoro, and (2) if the content of the second binder is too large to too small, adhesiveness characteristics and/or overall binder strength will be reduced, as taught by Kidokoro. It is noted that it has been held (See MPEP 2144.05 II) that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955); see also Peterson, 315 F.3d at1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir.1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d1362 (Fed. Cir. 1997).

	Regarding Claim 5, Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, does not explicitly teach that the negative active material particles include a carbon material.
	However, Kidokoro teaches a lithium ion secondary battery (Abstract). Kidokoro teaches that the battery comprises a positive electrode, a negative electrode, a separator, and an electrolytic solution ([0084]). Kidokoro teaches that the negative electrode comprises, at least, a particulate negative electrode active material, a particulate binder (B), and a particulate binder (A) ([0056]-[0057], [0062], [0067]). Kidokoro teaches that the particulate negative electrode active material is, for example, graphite (e.g. artificial graphite, natural graphite) from the viewpoint of achieving a balance between high battery capacity and battery lifetime characteristics ([0063]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would form the negative active material particles of Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, out of graphite (e.g. artificial graphite, natural graphite) (“a carbon material”), as taught by Kidokoro, given that such a material would help achieve a balance between high battery capacity and battery lifetime characteristics.

	Regarding Claim 6, Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, does not explicitly teach that the negative active material particles include a material including silicon.
However, Kidokoro teaches a lithium ion secondary battery (Abstract). Kidokoro teaches that the battery comprises a positive electrode, a negative electrode, a separator, and an electrolytic solution ([0084]). Kidokoro teaches that the negative electrode comprises, at least, a particulate negative electrode active material, a particulate binder (B), and a particulate binder (A) ([0056]-[0057], [0062], [0067]). Kidokoro teaches that the particulate negative electrode active material is, for example, a material including silicon such as SiOx (0.01 ≤ x < 2) from the viewpoint of increased battery life and suppression of swelling in the negative electrode ([0064]-[0065]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would form the negative active material particles of Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, out of SiOx (0.01 ≤ x < 2) (“a material including silicon”), as taught by Kidokoro, , given that such a material would help increase battery life characteristics and suppress swelling in the negative electrode.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okae et al. (WO 2015/079624, using the English equivalent US 2016/0293957 for citation purposes), and further in view of Hoshiba (US 2009/0267028) and Yin (CN 101090166, using the provided English machine translation for citation purposes) and Yamamoto et al. (US 2013/0337315) and Jeong et al. (US 2015/0194677) and Ikeda et al. (US 2013/0260243).

	Regarding Claim 4, Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
Okae teaches that the negative electrode comprises a negative electrode mixture slurry (“negative electrode active material layer”) which includes the negative active material particles, first binder, and second binder therein ([0100]). Furthermore, Okae teaches that after being coated on a current collector, the negative electrode mixture slurry is subjected to a compression molding treatment ([0100]).
Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, does not explicitly teach that the negative electrode mixture slurry has a thickness within the instantly claimed range.
	However, Ikeda teaches a negative electrode (Title, Abstract). Ikeda teaches that the negative electrode comprises a negative electrode active material layer ([0032]). After being coated onto a current collector, Ikeda teaches that the negative electrode active material layer is subjected to a pressure or compression treatment, wherein said treatment is specifically carried out in order to adjust the thickness and density of the negative electrode active material layer ([0032]-[0033]). Ikeda teaches that the pressure or compression treatment specifically helps suppress decreases in electric conductivity (caused when density of the layer is too low) and decreases in electrolyte retention property (caused when density of the layer is too high) such that decreases in overall discharge capacity can be suppressed ([0033]).
Furthermore, it is noted that without showing unexpected results, the instantly claimed thickness cannot be considered critical.
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the density and thickness (for example, to a thickness in accordance with the instantly claimed range) of the negative electrode active mixture slurry of Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, via control of the compression molding treatment (i.e. Ikeda teaches that a result-effective variable relationship exists between, at least, the pressure or compression treatment and the consequent thickness of the layer), such that decreases in electric conductivity and electrolyte retention properties are mitigated, given than such a mitigation would help suppress decreases in overall discharge capacity, as taught by Ikeda. It is noted that it has been held (See MPEP 2144.05 II) that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955); see also Peterson, 315 F.3d at1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir.1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d1362 (Fed. Cir. 1997).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Okae et al. (WO 2015/079624, using the English equivalent US 2016/0293957 for citation purposes), and further in view of Hoshiba (US 2009/0267028) and Yin (CN 101090166, using the provided English machine translation for citation purposes) and Yamamoto et al. (US 2013/0337315) and Jeong et al. (US 2015/0194677) and Yamada et al. (US 2013/0052523).

Regarding Claim 14, Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, teaches the instantly claimed invention of Claim 1, as previously described.
Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, does not explicitly teach that the battery is comprised in a power tool comprising a movable part configured to be supplied with electric power from the secondary battery.
However, Yamada teaches a secondary battery (Abstract). Yamada teaches that the secondary battery may be utilized effectively in a power tool ([0148]). Yamada teaches that the power tool is a tool to move a movable part (e.g. a drill) while using a secondary battery as an electric power source for driving ([0148]). As illustrated in Figure 8, the power tool comprises a secondary battery and a movable part configured to be supplied with electric power from the secondary battery ([0176]-[0178]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would incorporate the secondary battery of Okae, as modified by Hoshiba and Yin and Yamamoto and Jeong, into a power tool (which also comprises a movable part, such as a drill, configured to be supplied with electric power from the secondary battery), as taught by Yamada, given not only because Yamada teaches that a secondary battery may effectively be utilized in a power tool, but also because the secondary battery would be operable as an electric power source for driving the movable part of the power tool.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729